Name: 96/513/EC: Commission Decision of 29 July 1996 in application, at the request of France, of Article 5 (4) of Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Only the French text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European Union law;  maritime and inland waterway transport;  transport policy;  organisation of transport
 Date Published: 1996-08-24

 Avis juridique important|31996D051396/513/EC: Commission Decision of 29 July 1996 in application, at the request of France, of Article 5 (4) of Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Only the French text is authentic) (Text with EEA relevance) Official Journal L 215 , 24/08/1996 P. 0005 - 0006COMMISSION DECISION of 29 July 1996 in application, at the request of France, of Article 5 (4) of Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Only the French text is authentic) (Text with EEA relevance) (96/513/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods, and in particular Article 5 (4) thereof (1),Whereas, in order to limit the risks of serious accidents at sea and to reduce the resulting damage, Article 5 of Directive 93/75/EEC provides that the operators of the vessels covered by the Directive shall notify the information listed in Annex I to the said Directive to the competent authorities of the Member State concerned; whereas Article 5 (4) authorizes the Member States to exempt regular scheduled services of less than one hour's crossing time from that notification requirement and allows the Commission to agree to a reasonable extension of this period at the request of a Member State;Whereas, in a request submitted on 12 July 1995 and amended by letter dated 29 March 1996, France asked the Commission to agree to an extension of this period for the scheduled services between Brest and Le Conquet (crossing time: 2 hours) and between Le Coquet and Ouessant (crossing time: 2 hours 30 minutes);Whereas the ecological importance and hazards to shipping of the area concerned have led the French authorities to take appropriate measures to ensure a high level of safety for shipping in that area;Whereas the measures consist of the buoyage of the area and information to sailors by means of appropriate nautical documentation; whereas in addition the Corsen-Ouessant maritime traffic service provides continuous surveillance of shipping in the area by radar and regular radio broadcasts of nautical information for sailors;Whereas the risk of accident is limited owing to the scarce maritime traffic in the area and measures have been taken to keep vessels carrying dangerous or polluting cargoes away from the coastal navigation area;Whereas the service in question provides local services between the islands and the mainland; whereas the quantities of pollutant goods on board are small;Whereas the information required by Annex I to the Directive is available at any time from the operators or captains;Whereas, in the circumstances, it is justified to accept France's request for exemption of the scheduled services referred to above from the application of Article 5 (2) and (3) of Directive 93/75/EEC,HAS ADOPTED THIS DECISION:Article 1 France is hereby authorized to exempt the scheduled services between Brest and Le Conquet and between Le Conquet and Ouessant from the application of Article 5 (2) and (3) of Directive 93/75/EEC, subject to the following conditions:- the waters in which the services covered by this Decision operate are duly buoyed and are drawn to the attention of sailors in appropriate nautical documents,- compliance with the local navigation rules is assured,- constant contact is maintained, in particular by radio links, with the competent maritime traffic service,- only small quantities of dangerous or polluting goods, within the meaning of Directive 93/75/EEC, are carried on board,- the information referred to in Annex I to Directive 93/75/EEC is available from the operators and captains throughout the crossing and can at any time be provided to the authorities of the Member State on request.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 29 July 1996.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 247, 5. 10. 1993, p. 19.